UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6805


ROBERT HOLLAND KOON, a/k/a Robert Koon, a/k/a Robert H.
Koon,

                Plaintiff - Appellant,

          v.

BRANDY WALKER MCBEE; J. MARK HAYES; DESIREE ALLEN; DONALD
ZELENKA; ALAN WILSON; JEAN TOAL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:14-cv-02663-RBH)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert     Holland    Koon   appeals       the   district    court’s    order

accepting     the   recommendation         of   the    magistrate       judge,   as

modified, and dismissing without prejudice Koon’s amended civil

complaint. We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Koon v. McBee, No. 2:14-cv-02663-RBH (D.S.C.

May 6, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court     and   argument    would     not   aid   the   decisional

process.



                                                                          AFFIRMED




                                       2